Exhibit 10.4

 

 

QTS REALTY TRUST, INC.

2013 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT AGREEMENT

 (Performance-Based Relative TSR Units)

Performance Share Units

    

This Agreement evidences an award of PSUs in the number set forth on the cover
sheet and subject to the terms and conditions set forth in the Agreement and in
the Plan. 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant.  Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation
and/or severance agreement between you and the Company or any Affiliate shall
supersede this Agreement with respect to its subject matter, unless explicitly
superseded by this Agreement. 

Transfer of Performance Share Units

 

The PSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered, whether by operation of law or otherwise, nor may the PSUs
be made subject to execution, attachment or similar process.  If you attempt to
do any of these things, the PSUs will immediately become forfeited.

Vesting

 

The PSUs shall become earned and vested in accordance with Exhibit A.  


Certain Terminations

    

Notwithstanding the terms of any employment agreement between you and the
Company or an Affiliate that addresses the treatment of equity awards upon a
termination of employment, in the event of your Involuntary Termination on or
prior to the Certification Date, you shall remain eligible to earn and vest in a
pro rata portion of the number of PSUs that become earned and vested in
accordance with Exhibit A, and no requirement to remain in continuous Service
shall apply following such Involuntary Termination.  The prorata portion
described in the preceding sentence shall be equal to a fraction, (i) the
numerator of which equals the number of days elapsed in the Performance Period
through the date of your Involuntary Termination, and (ii) the denominator of
which equals the total number of days in the Performance Period.

 





1

--------------------------------------------------------------------------------

 



 

 

 

For purposes of this section, “Involuntary Termination” means termination of
your Service by reason of (i) your death; (ii) your Disability; (iii) your
involuntary dismissal by the Company or its successor for reasons other than
Cause; or (iv) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then following (x) a substantial adverse alteration
in your title or responsibilities; (y) a reduction in your annual base salary or
a material reduction in your annual target bonus opportunity; or (z) the
relocation of your principal place of employment to a location more than 35
miles from your principal place of employment or the Company's requiring you to
be based anywhere other than such principal place of employment (or permitted
relocation thereof); provided that, you have first given notice to the Company
of the occurrence of an act described in (x), (y) or (z) within 90 days of the
initial occurrence and the Company has not remedied such occurrence within 30
days after receipt of such notice.

 

 

 

Change in Control

    

Notwithstanding the provisions of the Plan, upon the consummation of a Change in
Control, the number of PSUs that will become earned under the Award shall be
determined in accordance with Exhibit A.  To the extent the PSUs are assumed, or
equivalent restricted securities are substituted for the PSUs, by the Company or
its successor, in connection with the Change in Control, the PSUs earned in
accordance with Exhibit A will become 100% vested upon your Involuntary
Termination within the 12-month period following the consummation of the Change
in Control.  If the PSUs are not assumed or substituted for in any Change in
Control, then, notwithstanding the terms of the Plan, the number of PSUs that is
earned in accordance with Exhibit A shall become fully vested.

For purposes of this section, “Involuntary Termination” means termination of
your Service by reason of (i) your death; (ii) your Disability; (iii) your
involuntary dismissal by the Company or its successor for reasons other than
Cause; or (iv) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Change in Control; (y) a reduction in your
annual base salary as of immediately prior to the Change in Control (or as the
same may be increased from time to time) or a material reduction in your annual
target bonus opportunity as of immediately prior to the Change in Control; or
(z) the relocation of your principal place of employment to a location more than
35 miles from your principal place of employment as of the Change in Control or
the Company's requiring you to be based anywhere other than such


 





2

--------------------------------------------------------------------------------

 



 

 

    

principal place of employment (or permitted relocation thereof) except for
required travel on the Company's business to an extent substantially consistent
with your business travel obligations as of immediately prior to the Change in
Control; provided that, you have first given notice to the Company of the
occurrence of an act described in (x), (y) or (z) within 90 days of the initial
occurrence and the Company has not remedied such occurrence within 30 days after
receipt of such notice.

Forfeiture of Unvested Performance Share Units

 

Unless the termination of your Service triggers accelerated vesting of your PSUs
or other treatment pursuant to the terms of this Agreement, the Plan, or any
other written agreement between the Company or any Affiliate and you, you will
automatically forfeit to the Company all of the PSUs that have not vested in the
event you have a Separation from Service.

Effective as of the Certification Date (as defined in Exhibit A), you will
forfeit to the Company all of the PSUs that do not become earned under the
Award, as determined by the Committee. 

Delivery

 

Delivery of the Shares represented by your vested PSUs shall be made within 30
days of the applicable vesting date set forth in Exhibit A, or, if earlier, your
Separation from Service resulting in your immediate vesting of PSUs.

Forfeiture of Rights

 

 

If you should take actions in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of any the Company or any Affiliate or any confidentiality obligation
with respect to the Company or any Affiliate or otherwise in competition with
the Company or any Affiliate, the Company has the right to cause an immediate
forfeiture of your rights to the PSUs awarded under this Agreement and the PSUs
shall immediately expire.

In addition, if you have vested in PSUs during the three year period prior to
your actions, you will owe the Company a cash payment (or forfeiture of Shares)
in an amount determined as follows: (1) for any Shares that you have sold prior
to receiving notice from the Company, the amount will be the proceeds received
from the sale(s), and (2) for any Shares that you still own, the amount will be
the number of Shares owned times the Fair Market Value of the Shares on the date
you receive notice from the Company (provided, that the Company may require you
to satisfy your payment obligations hereunder either by forfeiting and returning
to the Company the Performance Shares or any other Shares or making a cash
payment or a combination of these methods as determined by the Company in its
sole discretion).  

Evidence of Issuance

    

The issuance of the Shares with respect to your vested PSUs will be evidenced in
such a manner as the Company, in its discretion, deems


 





3

--------------------------------------------------------------------------------

 



 

 

 

appropriate, including, without limitation, book entry, registration, or
issuance of one or more share certificates.

Leaves of Absence

 

For purposes of this Agreement, you do not have a Separation from Service when
you go on a bona fide leave of absence that was approved by your employer in
writing if the terms of the leave provide for continued Service crediting, or
when continued Service crediting is required by applicable law.  You will have a
Separation from Service in any event when the approved leave ends unless you
immediately return to active employee work.

Your employer may determine, in its discretion, which leaves count for this
purpose, and when you have a Separation from Service for all purposes under the
Plan in accordance with the provisions of the Plan. Notwithstanding the
foregoing, the Company may determine, in its discretion, that a leave counts for
this purpose even if your employer does not agree.

Withholding Taxes

 

You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of the PSUs.  In the event that the Company or any Affiliate
determines that any federal, state, local or foreign tax or withholding payment
is required relating to the vesting of the PSUs arising from this grant, the
Company or any Affiliate shall have the right to require such payments from you,
or withhold such amounts from other payments due to you from the Company or any
Affiliate (including withholding the delivery of vested Shares otherwise
deliverable under this Agreement).

Retention Rights

 

This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or any Affiliate in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company or any
Affiliate and you, the Company or any Affiliate reserves the right to terminate
your Service at any time and for any reason.

Shareholder Rights and Dividend Equivalent Rights

    

You have no rights as a shareholder of the Company (including, without
limitation, the right to receive quarterly or special dividends) with respect to
the PSUs unless and until a certificate for the Shares relating to the vested
PSUs has been issued to you (or an appropriate book entry has been made).

Notwithstanding the foregoing, the Company grants you a Dividend Equivalent
Right relating to each PSU which vests, if any, pursuant to this Agreement or
the Plan.  If the Company declares a cash dividend on the Company’s outstanding
Shares prior to the date the PSUs vest in accordance with Exhibit A, the amount
of the cash dividend per Share declared prior to such vesting date shall be
deemed to be reinvested in

 

 





4

--------------------------------------------------------------------------------

 



 

 

 

additional Shares. Any such reinvestment shall be at Fair Market Value on the
date of reinvestment.  Your Dividend Equivalent Right will be settled in a
number of Shares equal to the number of PSUs which vest pursuant to this
Agreement, multiplied by the number of additional Shares determined in
accordance with the preceding sentence.  Delivery of the Shares representing
your Dividend Equivalent Right shall occur concurrently with the delivery of the
Shares represented by your vested PSUs. 

Clawback

 

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained such material noncompliance.

Notwithstanding any other provision of the Plan or any provision of this
Agreement, if the Company is required to prepare an accounting restatement, then
you shall forfeit any Shares received in connection with this Award (or an
amount equal to the fair market value of such Shares on the date of delivery if
you no longer hold the Shares) if pursuant to the terms of this Agreement, the
amount of the Award earned or the vesting in the Award was explicitly based on
the achievement of pre-established performance goals set forth in this Agreement
(including earnings, gains, or other criteria) that are later determined, as a
result of the accounting restatement, not to have been achieved.

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Data Privacy

    

In order to administer the Plan, the Company may process personal

 

 





5

--------------------------------------------------------------------------------

 



 

 

 

data about you.  Such data includes, but is not limited to, information provided
in this Agreement and any changes thereto, other appropriate personal and
financial data about you such as your contact information, payroll information
and any other information that might be deemed appropriate by the Company to
facilitate the administration of the Plan.

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

Purchase Price

 

If a purchase price is required by Applicable Law, it shall be deemed paid by
your prior or future Service.

Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, please contact Shirley Goza at shirley.goza@qtsdatacenter.com
or 913-312-5503 to request paper copies of these documents.

Code Section 409A

    

For purposes of this Agreement, you shall have a “Separation from Service” when
the Company reasonably anticipates that your level of Service will permanently
decrease to no more than 20 percent of the average level of Service you have
performed over the immediately preceding 36-month period (or such lesser period
of your Service with the Company and its Affiliates), which shall be interpreted
consistently with the provisions of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”).

It is intended that the Agreement comply with Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Agreement will
be interpreted and administered to be in compliance with Section 409A.  To the
extent that the Company determines that you would be subject to the additional
taxes or penalties imposed on certain nonqualified deferred compensation plans
pursuant to Section 409A as a result of any provision of this Agreement, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional taxes or penalties.  The nature of any such
amendment shall be determined by the Company.  Notwithstanding anything to the
contrary in this Agreement or the Plan, to the extent required to avoid
accelerated taxation and penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Agreement during the six-month period immediately following your Separation
from Service will instead be paid on the first payroll date after the six-month
anniversary of your Separation from Service (or your death, if earlier).  Each
installment of PSUs that vests under this Agreement (if there is more than one
installment) will be considered one of a series of separate payments for
purposes of Section 409A.

 

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.





6

--------------------------------------------------------------------------------

 



EXHIBIT A

The number of PSUs that may be earned under the Award (“Earned PSUs”) shall be
based on the Total Shareholder Return compared to the Market Return over the
Performance Period, determined as follows:

 

Performance Level

Performance
Achievement

Earned PSUs

Maximum

Total Shareholder Return
is 50 percentage points or
more greater than the
Market Return

200% of Target
Number of PSUs

Target

Total Shareholder Return
equals the Market Return

100% of Target
Number of PSUs

Threshold

Total Shareholder Return
is below the Market
Return, but no more than
50 percentage points  
below

50% of Target Number
of PSUs

Below Threshold

Total Shareholder Return
is more than 50
percentage points below
the Market Return

0% of Target Number
of PSUs

 

1.



If the Total Shareholder Return is more than 50 percentage points below the
Market Return, none of the Target Number of PSUs shall be earned for the
Performance Period.

2.



If the Total Shareholder Return equals the Market Return, then 100% of the
Target Number of PSUs set forth on the cover sheet of this Agreement shall
become Earned PSUs.

3.



In the event that the Performance Level is between the “Threshold” and “Target”
then a number of PSUs between 50% and 100% will become Earned PSUs, determined
by linear interpolation; notwithstanding the foregoing, if the Total Shareholder
Return for the Performance Period is negative, then the number of Earned PSUs
shall not exceed the Target Number of PSUs set forth on the cover sheet.

4.



In the event the Performance Level is between “Target” and “Maximum” (as set
forth in the table above), then a number of PSUs between 100% and 200% will
become Earned PSUs, determined by linear interpolation; notwithstanding the
foregoing, if the Total Shareholder Return for the Performance Period is
negative, then the number of Earned PSUs shall not exceed the Target Number of
PSUs set forth on the cover sheet.

5.



In no event shall more than 200% of the Target Number of PSUs set forth on the
cover sheet become Earned PSUs under this Agreement.

 





7

--------------------------------------------------------------------------------

 



 

Promptly following the completion of the Performance Period (and no later than
seventy-five (75) days following the end of the Performance Period), the
Committee will review and certify in writing (i) the Total Shareholder Return,
(ii) the Market Return and (iii) the Earned PSUs, with any fractional PSUs
rounded down to the next whole integer (such date, the “Certification
Date”).  Such certification will be final, conclusive, and binding.  To the
extent the Committee certifies a positive number of Earned PSUs, such Earned
PSUs shall vest on the Certification Date, subject to your continued Service
through such date.

 

Notwithstanding anything herein to the contrary, the Performance Period shall
end as of the effective date of a Change in Control occurring on or prior to
December 31, 2021.  In such event, the Earned PSUs shall be based on the Change
in Control Return compared to the Market Return, and the Change in Control
Return shall replace the Total Shareholder Return in the table above in
determining the Performance Level that has been achieved.  Promptly following
such a Change in Control, the Committee will review and certify in writing (i)
the Change in Control Return, (ii) the Market Return and (iii) Earned PSUs.  To
the extent the Committee certifies a positive number of Earned PSUs, such Earned
PSUs shall vest on December 31, 2021, subject to your continued Service through
such date.

 

For purposes of this Exhibit A:

“Performance Period” shall mean the period commencing on January 1, 2019 and
ending on December 31, 2021, provided, however, that in the event of a Change in
Control occurring on or prior to December 31, 2021, the Performance Period shall
end as of the effective date of such Change in Control.

“Change in Control Return” shall mean, with respect to the Performance Period,
the total percentage return per share of Class A Common Stock, assuming
contemporaneous reinvestment in the Class A Common Stock of all dividends and
other distributions at the closing price of one share of Class A Common Stock on
the date such dividend or other distribution was paid, based on the Initial
Stock Price and the amount of consideration paid for each share of Class A
Common in the Change in Control.

“Closing Market Value” shall mean the average value of the MSCI US REIT Index
(RMS) over the thirty consecutive trading days that include and immediately
precede the last day of the Performance Period.

 

“Closing Stock Price” shall mean the average closing price of one share of Class
A Common Stock for the thirty consecutive trading days that include and
immediately precede the last day of the Performance Period.

“Initial Market Value” shall mean the average value of the MSCI US REIT Index
(RMS) over the thirty consecutive trading days immediately preceding the first
day of the Performance Period.

 





8

--------------------------------------------------------------------------------

 



 

“Initial Stock Price” shall mean the average closing price of one share of Class
A Common Stock for the thirty consecutive trading days immediately preceding the
first day of the Performance Period.

 

“Market Return” shall mean the percentage change of the MSCI US REIT Index (RMS)
over the Performance Period, which shall be established by comparing the Initial
Market Value to the Closing Market Value, provided, however, that in the event
the MSCI US REIT Index is discontinued or its methodology significantly changed,
a comparable index shall be selected by the Committee in good faith.

 

“Total Shareholder Return” shall mean, with respect to a Performance Period, the
total percentage return per share of Class A Common Stock, assuming
contemporaneous reinvestment in the Class A Common Stock of all dividends and
other distributions at the closing price of one share of Class A Common Stock on
the date such dividend or other distribution was paid, based on the Initial
Stock Price and the Closing Stock Price for such Performance Period.

 

9

--------------------------------------------------------------------------------